MEMORANDUM **
Maria V. Franco appeals her 60-month sentence imposed after she violated the terms of her supervised release following her 1995 guilty plea conviction for possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). We lack jurisdiction to review the district court’s refusal to depart downward because there is no indication the district court believed it lacked the authority to depart. See United States v. Pinto, 48 F.3d 384, 389 (9th Cir.1995).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.